       Case 5:18-cr-00258-EJD Document 398 Filed 05/15/20 Page 1 of 6



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
     Attorneys for Defendant
10   RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16   UNITED STATES OF AMERICA,                     Case No. 18-CR-00258-EJD
17                     Plaintiff,                  STIPULATION AND [PROPOSED]
                                                   ORDER FOR TEMPORARY RELEASE
18         v.                                      OF DEFENDANT RAMESH “SUNNY”
                                                   BALWANI’S PASSPORT TO THE
19   HOLMES, et al.,                               CUSTODY OF DEFENSE COUNSEL
20                     Defendants.
                                                   Judge:   Honorable Edward J. Davila
21

22

23

24

25

26

27

28
                                                                 STIPULATION AND [PROPOSED] ORDER FOR
                                                                     TEMPORARY RELEASE OF DEFENDANT
                                                                                  BALWANI’S PASSPORT,
                                                                               CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 398 Filed 05/15/20 Page 2 of 6



 1           Defendant Ramesh “Sunny” Balwani, by and through undersigned counsel, states as

 2   follows:

 3           1.     On June 15, 2018, as a condition of his release in the above-entitled action, the

 4   Court ordered Mr. Balwani to surrender possession of his United States passport (his only

 5   passport) to U.S. Pretrial Services. Mr. Balwani surrendered his passport that same day. Pretrial

 6   Services currently holds his passport.

 7           2.     Mr. Balwani’s passport expired on June 26, 2019. Mr. Balwani’s Entry Visa to

 8   travel to India expired in March 2019. Mr. Balwani last traveled to India to visit his family in

 9   December 2017 and January 2018, during the investigation of this case. The government was

10   informed of the international travel at that time and did not object.

11           3.     Mr. Balwani wishes to renew his passport and Visa to India to ensure that he is

12   able to request permission to travel to India, in order to care for or visit his elderly mother, whose

13   health is in rapid decline. The concern is that if he does not renew his passport and Visa, he will

14   be unable to respond to an emergent issue with his mother’s health, if he has to start the process

15   of renewing his passport and applying for a Visa, and seeking Court permission, at that point.

16           4.     Mr. Balwani’s mother is 83 years old and has serious health conditions. Mrs.

17   Balwani was hospitalized as recently as April 2-9, 2020.

18           5.     Mr. Balwani has been in full compliance with the conditions of his release in this

19   case.

20           6.     Mr. Balwani’s counsel has conferred with the government, and the parties agree

21   that, subject to this Court’s approval, U.S. Pretrial Services may temporarily release Mr.

22   Balwani’s expired passport to Orrick, Herrington & Sutcliffe LLP (“Orrick”), counsel for Mr.

23   Balwani, for the purpose of renewing it and for the purpose of applying for a Visa to India.

24           7.     Effective March 20, 2020, the U.S. Department of State suspended expedited

25   passport renewal services due to COVID-19. See

26   https://travel.state.gov/content/travel/en/News/passports/passport-covid-19.html. The State

27   Department website indicates that applicants may still apply to renew passports by mail with

28   routine processing times, although applicants should “expect significant processing delays due to
                                                                         STIPULATION AND [PROPOSED] ORDER FOR
                                                                             TEMPORARY RELEASE OF DEFENDANT
                                                         1                                BALWANI’S PASSPORT,
                                                                                       CASE NO. 18-CR-00258-EJD
          Case 5:18-cr-00258-EJD Document 398 Filed 05/15/20 Page 3 of 6



 1   COVID-19.” See id.

 2              8.       Upon release of Mr. Balwani’s passport by Pretrial Services to Orrick, Orrick will

 3   arrange for the submission of an application to renew the passport, and then subsequently arrange

 4   for the submission of an application for a Visa to India with the passport.

 5              9.       To renew Mr. Balwani’s passport, after obtaining Mr. Balwani’s expired passport

 6   directly from Pretrial Services, Orrick will mail the passport to the National Passport Processing

 7   Center. Once the renewed passport is processed, the National Passport Processing Center will

 8   return the passport to Orrick at 405 Howard Street, San Francisco CA, 94105. 1

 9              10.      Once the renewed passport is returned to Orrick, Orrick will submit the passport to

10   the authorized Service Provider for the Embassy of India and its Consulates for Visa processing. 2

11   Once the Visa application is processed, Orrick will make every effort to arrange for in-person

12   pickup of the passport with the issued Visa and accompany Mr. Balwani to pick up the passport.

13   If in-person pickup is not available, or Orrick is unable to arrange for the Service Provider to send

14   the passport directly to Orrick, and as a result the passport is returned to the permanent address

15   listed on the Visa application (Mr. Balwani’s home address), Mr. Balwani will immediately

16   return the passport to Orrick, which will then promptly return the passport to U.S. Pretrial

17   Services.

18              11.      As noted above, Mr. Balwani is not requesting release of his passport at this time

19   for the purpose of any international travel. Once Mr. Balwani’s passport and Visa have been

20   renewed, Mr. Balwani will request permission from this Court to travel to India at that time.

21              In light of the foregoing, the parties stipulate and agree that, subject to this Court’s

22   approval, U.S. Pretrial Services may temporarily release Mr. Balwani’s expired passport to

23   Orrick, counsel for Mr. Balwani, for the purpose of renewing it and for the purpose of applying

24
     1
         Mr. Balwani’s counsel conferred with a representative at the National Passport Information Center (see
25       https://travel.state.gov/content/travel/en/contact-us/passports.html), who confirmed that the renewed passport can
         be returned to an address other than the mailing address of the applicant, provided the applicant call the National
26       Passport Information Center 7-10 days after applying for passport renewal and specify an updated address for the
         passport’s return.
27
     2
         Due to the COVID-19 pandemic, the San Francisco Office of the authorized service provider for the Embassy of
28       India for visa processing is currently closed until further notice.
                                                                                       STIPULATION AND [PROPOSED] ORDER FOR
                                                                                           TEMPORARY RELEASE OF DEFENDANT
                                                                      2                                 BALWANI’S PASSPORT,
                                                                                                     CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 398 Filed 05/15/20 Page 4 of 6



 1   for a Visa to India.

 2          IT IS SO STIPULATED.

 3

 4   Dated: May 15, 2020                            ADAM A. REEVES
                                                    Attorney for the United States Acting Under
 5                                                  Authority Conferred by 28 U.S.C.§ 515
 6

 7                                                  /s/ Jeff B. Schenk
                                                    JEFF B. SCHENK
 8                                                  JOHN C. BOSTIC
                                                    ROBERT S. LEACH
 9
                                                    VANESSA BAEHR-JONES
10                                                  Assistant United States Attorneys

11

12                                                  ORRICK, HERRINGTON & SUTCLIFFE LLP

13
                                                     /s/ Jeffrey B. Coopersmith
14                                                  JEFFREY B. COOPERSMITH
                                                    WALTER F. BROWN
15                                                  MELINDA HAAG
                                                    RANDALL S. LUSKEY
16
                                                    STEPHEN A. CAZARES
17                                                  Attorneys for Ramesh “Sunny” Balwani

18

19   Filer’s Attestation: Pursuant to Local Rule 5-1, I attest under penalty of perjury that concurrence
     in the filing of the document has been obtained from its signatory.
20

21
     Dated: May 15, 2020                      By:              /s/ Jeffrey B. Coopersmith
22
                                                             JEFFREY B. COOPERSMITH
23

24

25

26

27

28
                                                                       STIPULATION AND [PROPOSED] ORDER FOR
                                                                           TEMPORARY RELEASE OF DEFENDANT
                                                         3                              BALWANI’S PASSPORT,
                                                                                     CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 398 Filed 05/15/20 Page 5 of 6



 1               DEFENDANT’S NOTICE OF PRETRIAL SERVICES POSITION

 2          Counsel for Mr. Balwani inquired with Mr. Balwani’s Pretrial Services Officer, Bradley

 3   Wilson, by email on May 13, 2020, and with that email sent Mr. Wilson a copy of the Stipulation

 4   with the government. Mr. Wilson responded on May 15, 2020 that he is agreeable.

 5

 6   Dated: May 15, 2020                     By:              /s/ Jeffrey B. Coopersmith
 7                                                         JEFFREY B. COOPERSMITH

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     STIPULATION AND [PROPOSED] ORDER FOR
                                                                         TEMPORARY RELEASE OF DEFENDANT
                                                       4                              BALWANI’S PASSPORT,
                                                                                   CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 398 Filed 05/15/20 Page 6 of 6



 1                                         [PROPOSED] ORDER

 2      PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3      1. U.S. Pretrial Services shall immediately release Ramesh “Sunny” Balwani’s U.S. passport

 4   to Orrick, Herrington & Sutcliffe on a temporary basis for the purpose of permitting Orrick,

 5   Herrington & Sutcliffe to arrange for the renewal of Mr. Balwani’s passport and for Mr.

 6   Balwani’s application for a Visa to travel to India.

 7      2. Orrick, Herrington & Sutcliffe shall return Mr. Balwani’s passport to U.S. Pretrial

 8   Services at 450 Golden Gate Ave., San Francisco, CA 94102 promptly after Mr. Balwani’s

 9   passport is returned upon the conclusion of the Visa application process.

10

11   Dated: May ___, 2020
                                                              EDWARD J. DAVILA
12                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       STIPULATION AND [PROPOSED] ORDER FOR
                                                                           TEMPORARY RELEASE OF DEFENDANT
                                                            5                           BALWANI’S PASSPORT,
                                                                                     CASE NO. 18-CR-00258-EJD
